Citation Nr: 0732609	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of right knee 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2004, a statement of the case was issued 
in March 2005, and a substantive appeal was received in April 
2005.  The veteran was scheduled for a hearing before the 
Board in August 2007, however, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
residuals of an in-service right knee injury, which he claims 
he sustained in May 1994.  Private post-service medical 
records dated in June 2005 reflect a diagnosis of small 
anterior joint effusion of the right knee, as well as 
intrasubstance signal abnormality within the posterior horn 
of the medial meniscus of the right knee which is somewhat 
equivocal for tear.  

The evidence of record reflects that the veteran's claim of 
service connection was initially adjudicated in May 2004; 
however, service medical records had not been obtained at 
that time.  The veteran's service medical records were 
eventually received by VA in 2005 or 2006.  However, 
supplemental statements of the case issued in January 2006 
and November 2006 do not appear to acknowledge receipt of 
such receipt, nor do they show that the service records were 
reviewed and considered in adjudicating the veteran's claim.  
Thus, a remand is necessary for readjudication of the 
veteran's claim with consideration of the service medical 
records, which do reflect that the veteran suffered a right 
knee sprain in May 1994.  See 38 C.F.R. §§ 3.156(c), 3.159 
(2007), 19.31 (2006).

Additionally, although the evidence of record contains VA 
outpatient treatment records from the VA Medical Center 
(VAMC) in Albuquerque, New Mexico dated in August 2004, such 
records do not pertain to the knee.  Thereafter, the veteran 
specifically claimed that he had sought treatment related to 
the knee at the Albuquerque VAMC.  Thus, the RO should 
request the entirety of the veteran's treatment records from 
the Albuquerque VAMC.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).

Finally, the evidence of record reflects that the veteran was 
scheduled for a VA examination in September 2006 and failed 
to report; to date the veteran has not offered an explanation 
for such failure to report.  In light of this matter being 
remanded for additional development, the veteran should be 
afforded another opportunity to attend a VA examination 
pertaining to the nature and etiology of his claimed right 
knee disability.  The Board stresses to the veteran that 
while VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See 38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190 
(1991); Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) 
(noting that that failure to cooperate by attending a 
requested VA examination may result in an adverse 
determination).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any additional 
pertinent treatment records from the 
Albuquerque VAMC.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current right knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current right knee disability capable of 
diagnosis should be clearly reported.  If 
current right knee disability is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such right knee 
disability is causally related to the 
veteran's active duty service, to include 
the May 1994 knee sprain during active 
duty service.  A rationale for such 
opinion should be furnished. 

3.  After completion of the above, the 
RO should review the expanded record, 
to include the veteran's service 
medical records, and readjudicate the 
claim of service connection for right 
knee disability.  Unless the benefit 
sought is granted, the veteran should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

